Exhibit 10.1

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT, hereinafter referred to as the “Option”
or the “Agreement,” is made effective as of the          day of
                 ,          , between American Equity Investment Life Holding
Company (the “Company”) and ,                                       (the
“Optionee”).

 

The Company hereby grants an option of       shares of common stock of the
Company, $1.00 par value per share (“Stock”), to the Optionee at the price and
in all respects subject to the terms, definitions and provisions of the
Agreement, and the Incentive Stock Option Plan, adopted by the Company on
January 2, 1996, as amended (the “Plan”), the terms and definitions of which are
incorporated herein, unless the context implies otherwise.

 

1.             Option Price.  The option price is              for each share,
the price being at least  100% of the fair market value as determined by the
Board of Directors, of a share of the Stock on the date of the grant of this
Option.

 

2.             Exercise of Option.  This Option is granted for a ten (10) year
term and, therefore, may not be exercised after the expiration of ten (10) years
from the date that it is granted.  This Option shall become exercisable at any
time subject to terms of this Agreement and applicable law.

 

(a)          Right to Exercise.  This Option shall be exercisable during the
term of the Option, by the  Optionee:

 

(i)                                   While the Optionee is employed by the
Company, or within thirty (30) days of the termination of Optionee’s employment;
provided that in the event the Optionee’s employment with the Company is
terminated because of disability, as that term is defined in Section 105(d)(4)
of the Internal Revenue Code, as amended (the “Code”), the Option privileges,
with respect to the shares purchasable by the Optionee as of the date that the
Optionee’s employment is terminated, may be exercised by the Optionee within one
(1) year after the termination of the Optionee’s employment by the Company. 
However, nothing contained within this statement shall be construed to extend
the ultimate term of this Option beyond the period of time as set out above in
paragraph 2.

 

(ii)                                If the Optionee should die during the option
period while employed by the Company, the option privileges may be exercised in
full by the legal representative of the Optionee’s estate, or by the person or
persons to whom the Optionee’s rights under the Option shall have passed by will
or the laws of descent and distribution within one (1) year after the Optionee’s
date of death.  However, nothing contained within this statement shall be
construed to extend the ultimate term of this Option beyond the period of time
as set out above in paragraph 2.

 

(b)         Restrictions on Exercise.  The minimum number of shares for which
this Option may be exercised is 50 shares.  In addition, as a condition to the
Optionee’s exercise of this option, the Company may require the person
exercising this Option to execute any buy-sell agreement in effect between the
Company and its shareholders and to made such representations or warranties to
the Company as may be required by applicable law or regulation.

 

(c)          Method of Exercise.  This Option shall be exercisable by a written
notice which shall:

 

(i)                                   State the election to exercise the Option,
the number of shares in respect of which it is being exercised (which may be no
less than 50 shares), the person in whose name the stock certificate for such
shares of Stock is to be registered, the person’s address and social security
number (or if more than one, the names, addresses and social security numbers of
such persons);

 

1

--------------------------------------------------------------------------------


 

(ii)                                Contain such representations and agreements
as to the holder’s investment intent with respect to such shares of Stock as may
be satisfactory to the Company’s counsel; and

 

(iii)                             Be signed by the person or persons entitled to
exercise the Option and, if the Option is being exercised by any person or
persons other than the Optionee, be accompanied by proof satisfactory to counsel
for the Company, of the right of such person or persons to exercise the Option.

 

Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by certified or bank cashier’s check or by shares of
the Company’s Stock and shall be delivered with the notice of exercise.

 

3.                                       Nontransferablity of Option.  This
Option may not be transferred in any manner otherwise than by will or the laws
of descent and distribution and may be exercised during the lifetime of the
Optionee only by the Optionee and after Optionee’s death by the legal
representative of the Optionee’s estate or by the person or persons to whom the
Optionee’s rights under the Option passed by will or the laws of descent and
distribution.  This Option shall not be pledged or hypothecated in any way and
shall not be subject to execution, attachment or similar process except with the
express consent of the Company.

 

4.                                       Adjustments

 

(a)          Whenever a stock split, stock dividend or other similar change in
capitalization of the Company occurs, (1) the number of shares that can
thereafter be purchased and the option price per share under each Option that
has been granted and not exercised, and (2) the number of shares used in
determining whether a particular Option is grantable  thereafter shall be
appropriately adjusted.

 

(b)         In the event of the dissolution or liquidation of the Company, any
Option granted under the Plan shall terminate as of a date to be fixed by the
Committee, provided that not less than 30 days’ written notice of the date so
fixed shall be given to each Optionee and each such Optionee shall have the
right during such period to exercise Optionee’s Option as to all or any part of
the shares covered thereby, including shares as to which such Option would not
otherwise be exercisable by reason of an insufficient lapse of time.

 

(c)          Adjustments and determinations under this paragraph 4 shall be made
by the Company, whose decisions as to what adjustments or determinations shall
be made, and the extent thereof, shall be final, binding and conclusive.

 

5.                                       Notices.  Each notice relating to this
Agreement shall be in writing and delivered in person or by certified mail to
the proper address, and shall be deemed to have been given on the date it is
received.  Each notice to the Company shall be addressed to it at its principal
office, attention of the Secretary.  Each notice to the Optionee or other person
or persons then entitled to exercise the Option shall be addressed to the
Optionee or such other person or persons at the Optionee’s address set forth in
the heading of this Agreement.  Anyone to whom a notice may be given under this
Agreement may designate a new address by written notice to that effect.

 

6.                                       Benefits of Agreement.  This agreement
shall inure to the benefit of and be binding upon each successor of the
Company.  All obligations imposed upon the Optionee and all rights granted to
the Company under this Agreement shall be binding upon the Optionee’s heirs,
legal representatives and successors.  This Agreement shall be the sole and
exclusive source of any and all rights which the Optionee, the Optionee’s heirs,
legal representatives, or successors may have in respect to the Plan or any
options or Stock granted or issued thereunder whether to the Optionee or to any
other person.

 

2

--------------------------------------------------------------------------------


 

7.                                       Resolution of Disputes.  Any dispute or
disagreement which should arise under, or as a result of, or in any way relate
to, the interpretation, construction or applicability of this Agreement will be
determined by the Board of Directors of the Company.  Any determination made
hereunder shall be final, binding, and conclusive for all purposes.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed effective as of the day, month and year first above written.

 

 

 

 

AMERICAN EQUITY INVESTMENT

 

 

LIFE HOLDING COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

D. J. Noble, President

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Debra J. Richardson, Secretary

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------